Citation Nr: 0104615	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The appellant served on active duty from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in June 
1998.


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by complaints of 
anxiety and depression with overall severe impairment in 
social and occupational functioning.

2.  The medical evidence of record does not contain findings 
showing that as a result of his service-connected PTSD, the 
appellant has either totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.

3.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his PTSD so as to require referral for 
extraschedular consideration by designated authority.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 70 percent, 
but no higher, for the appellant's PTSD are met under either 
the old or revised criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
§ 4.130, Diagnostic Code 9440 (2000).

2.  Under the old rating criteria, the appellant is entitled 
to a 100 percent rating for his PTSD from July 19, 1995 (the 
effective date of the award of the 70 percent rating) to 
November 6, 1996 (the last day the old rating criteria 
remained in effect).  38 C.F.R. § 4.16(c) (1996); VAOPGCPREC 
3-2000, 65 Fed. Reg. 34532 (2000).

3.  Application of extraschedular provisions for the 
appellant's PTSD is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq. were amended in November 1996, during the pendency of 
the appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been filed 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the claimant will 
apply).  The RO adjudicated the case under the old version of 
the rating schedule, and it readjudicated the case in 
accordance with the amended rating criteria.

The General Counsel has held that questions regarding whether 
the amendments to the rating schedule for mental disorders 
are more beneficial than the previously-existing provisions 
are to be resolved in individual cases.  VAOPGCPREC 11-97, 62 
Fed. Reg. 37953 (1997).  More recently, the General Counsel 
clarified its position on this matter by holding that the 
Board should first determine whether the amended regulation 
is more favorable to the claimant.  The General Counsel 
stated that in adjudicating these types of claim, it may be 
necessary for the Board to separately apply the pre-amendment 
and post-amendment version of the regulation to the facts of 
the case in order to determine which provision is more 
favorable, unless it is clear from a facial comparison of 
both versions that one version is more favorable.  Regarding 
effective dates, the General Counsel held that if the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 38 U.S.C. 
§ 5110(g), which provides that VA may, if warranted by the 
facts of the claim, award an increased rating based on a 
change in the law retroactive to, but no earlier than, the 
effective date of the change.  Hence, the General Counsel 
concluded that the Board should apply the amended regulation 
to rate the veteran's disability for periods from and after 
the effective date of the amendment, and apply the prior 
version of the regulation to rate the disability for any 
period preceding the effective date of the amendment.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 30, 2000).

Prior to November 1996, the schedular criteria for 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
such as PTSD rated under Diagnostic Codes 9400-9411 were as 
follows:

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  [10 percent].

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders are rated under the same 
criteria, the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440, whether diagnosed as 
generalized anxiety disorder, PTSD, etc.  38 C.F.R. § 4.130 
(2000).  The regulation reads as follows for the 10-100 
percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (2000).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2000).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).

In the opinion of the Board, application of either the old or 
revised rating criteria for mental disorders shows that the 
evidence pertaining to the history and severity of the 
appellant's service-connected PTSD would support a finding of 
functional impairment that is more appropriately rated as 70 
percent disabling.  38 C.F.R. § 4.7 (2000).  The appellant 
was last examined by VA for compensation purposes in June 
1997, at which time the examiner diagnosed PTSD, chronic, 
severe, and assigned a Global Assessment of Functioning (GAF) 
score of 40, which the Board observes is reflective of major 
impairment (just beyond the levels assigned for "serious" 
dysfunction) of social and occupational functioning according 
to DSM-IV criteria.  The examiner noted the following with 
respect to the level of severity of the appellant's symptoms:

Severe social and occupational impairment 
due to service connected PTSD.  This 
veteran is unable to function in a work 
environment.  He can not adapt to 
stressful circumstances.  He is unable to 
establish and maintain effective 
relationships due to his service 
connected PTSD.  His poor impulse control 
renders him a danger to himself and 
others.  The veteran is capable of 
handling his benefit payments.

In addition to the above, the record reflects that the 
appellant was found to be disabled within the meaning of the 
Social Security Act in 1996 due to his PTSD, and more recent 
VA outpatient records dated in 1998-2000 disclose that he has 
been chronically depressed and limited in his social contacts 
(daily phone calls to mother and on again-off again contact 
with girlfriends), with an increasingly disabling tendency 
towards reclusiveness (avoids driving himself due to fear of 
temper outbursts/panic attacks and shops during early-morning 
hours to avoid crowds).  These records also disclose that he 
suffers from "severe" overall impairment due to his PTSD.  
In this regard, these medical treatment records show that the 
appellant has lost interest in normal activities and that he 
has chronic sleep disturbance, lowered energy, decreased 
sexual interest, and weight fluctuation.  These findings are 
bolstered by the fact that he has needed regular outpatient 
therapy and continuous psychotropic medication since he was 
last examined by VA in 1997.  In addition, the appellant's 
testimony on appeal given in May 1997 corroborates the above 
findings to the extent that he stated that he had problems 
sleeping (nightmares) and limited himself to staying at home 
so as to avoid social contacts outside his immediate family.  
When read together, the Board finds that this evidence 
reflects a disability picture that more closely approximates 
the criteria for a 70 percent rating.

With respect to his symptoms, the medical findings reflect 
that he is chronically depressed and/or anxious, and that 
because of his volatile mood, he has problems dealing with 
everyday activities and people.  His contentions and 
statements to the VA filed in connection with his claim 
appear to substantiate this finding.  On the basis of these 
findings, the Board concludes that the old criteria for a 70 
percent rating have been met, specifically to the extent that 
these criteria provide this rating for "severe" impairment 
of social and industrial adaptability.  38 C.F.R. § 4.7 
requires that the next higher rating be assigned if the 
disability picture more nearly reflects the criteria for the 
higher rating.  This rating for severe PTSD matches the 
diagnosis and findings of overall impairment found on the 
1997 VA examination and later-dated VA outpatient reports and 
therefore, a commensurate rating of 70 percent more nearly 
matches the current level of disability as shown by the 
evidence.

The Board concludes that he would meet the criteria for a 70 
percent rating under the revised criteria as well.  
Specifically, the medical evidence of record reflects that he 
definitely has deficiencies in his work, family relations, 
and mood due to such symptoms such as near-continuous 
depression affecting the ability to function independently, 
as well as difficulty in adapting to stressful circumstances, 
which affects his ability to concentrate.  Again, his overall 
disability appears consistent with the next higher rating as 
shown by the medical evidence.

A review of the evidence of record does not demonstrate that 
the appellant's PTSD warrants a rating greater than 70 
percent under the old mental disorders criteria.  It is not 
shown that he has had totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.  Mental status examination 
findings on the 1997 VA examination do not show that he was 
out of contact with reality.  Fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior were not found on this examination as 
well or as shown by the balance of the evidence.  Moreover, 
although the evidence shows that he is unemployed at present, 
it is not shown that he is demonstrably unable to maintain or 
retain employment due solely to his service-connected PTSD.  
On this point, the evidence shows that he also has 
significant problems with lower back pain that contributed to 
his inability to work as a security guard starting in 1994.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 100 percent 
evaluation under new criteria.  Specifically, with respect to 
the criteria for a 100 percent rating, the evidence is 
negative for persistent psychotic symptoms like active 
delusional or hallucinatory ideations, the inability to care 
for self, disorientation to time and place, or persistent 
danger of hurting self or others, which are related to his 
service-connected PTSD.  The Board notes that none of these 
symptoms have been objectively corroborated by the extensive 
medical record, including as noted on the VA psychiatric 
examinations conducted in 1995 and 1997 or by the more recent 
VA outpatient progress reports dated through March 2000. 
There is also no documentation in the record of unprovoked 
irritability with periods of violence, or any spatial 
disorientation or sustained neglect of personal appearance 
and hygiene.  Moreover, there is no evidence whatever that 
the appellant has ever been "grossly impaired" due to his 
service-connected PTSD as that term in used in the revised 
criteria for a 100 percent rating.  On this point, the Board 
notes that older medical examination reports and evaluations 
are negative for gross psychotic symptoms, and the fact that 
he has not required more serious clinical intervention for 
his symptoms, i.e., inpatient hospitalization, in a number of 
years (since 1996) weighs heavily against a finding that he 
his grossly impaired by his PTSD.

Notwithstanding the above, the Board also finds that the 
appellant would be entitled to a total schedular rating under 
38 C.F.R. § 4.16(c), a provision which was removed from Part 
4 of 38 C.F.R. with implementation of the revised criteria 
for mental disorders, because his then-rated psychiatric 
disorder (PTSD) was (and remains) his only compensably rated 
service-connected disability, and it is clear from the 
evidence that he was in fact not employed for the period 
running from the effective date of the 70 percent rating 
awarded by this decision (the date of claim, July 19, 1995) 
through November 6, 1996 (the last day the old rating 
criteria remained in effect).  Accordingly, in addition to 
the grant of the increased rating to 70 percent under the 
schedular criteria, the appeal is granted to the extent that 
he is entitled under the old criteria to a 100 percent for 
his PTSD, effective from July 19, 1995 to November 6, 1996.

As to the findings of the Board discussed above, the 
appellant's contentions on appeal, to include his hearing 
testimony of May 1997 and the supporting lay statements from 
family members, have been accorded due consideration; 
however, the Board concludes that the medical findings noted 
above are more probative of the level of disability shown 
during the last few years.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  To the extent that he contends that he is 
more disabled due to his PTSD beyond the levels awarded by 
this decision, as a layperson, he is not considered competent 
to offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.  Moreover, the Board 
considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, for the reasons discussed above, 
the Board concludes that his PTSD should be rated no higher 
than 70 percent under the schedular criteria, with the 
additional grant of the 100 percent rating under now-deleted 
section 4.16(c) for the period from July 19, 1995 to November 
6, 1996.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this regard, the schedular evaluation assigned in this 
case for the appellant's PTSD is not inadequate.  
Specifically, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required inpatient hospitalization in a number 
of years now for this disability.  Hence, he does not have an 
exceptional disability as manifested by frequent 
hospitalizations.  Additionally, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his PTSD for purposes of extra-schedular 
consideration; as noted above, he has other disorders which 
obviously impact his ability to function.  Hence, in the 
absence of any evidence which reflects that his disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate for rating purposes, the RO's failure 
to consider or to document its consideration of this section 
was not prejudicial to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


ORDER

An increased schedular rating to 70 percent under the 
schedular criteria, but no higher, with the additional grant 
of a 100 percent rating under now-deleted section 4.16(c) for 
the period from July 19, 1995 to November 6, 1996, is granted 
for the appellant's PTSD, subject to the applicable criteria 
governing the payment of monetary benefits.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

